DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Insofar as understood, claims 2, 3, and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tjader (US 2007/0048091) in view of Hodgson (US 6,382,877) and Tjader (US 2007/0036613).
As to claim 2, Tjader ‘091 discloses a pipe replacement device, comprising:
an expander 108; and a jointed cutter 102 that abuts a front end of the expander.
	Tjader ‘091 does not disclose a lateral insertion opening in a front of the expander to accept a towing cable anchor and a passageway connected to the lateral insertion opening, wherein the passageway is dimensioned to permit lateral flexure of a towing cable; and a reciprocating hammer coupled behind the expander.
	As to the lateral insertion opening and passageway connected to the lateral insertion opening, wherein the passageway is dimensioned to permit lateral flexure of a towing cable, Hodson discloses an expander including a lateral insertion opening 27 to accept a towing cable anchor 28 and a passageway 31 connected to the lateral insertion opening, wherein the passageway is dimensioned to permit lateral flexure of a towing cable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a lateral insertion opening and  passageway connected to the lateral insertion opening as disclosed by Hodson, since doing so provides the expected benefit of securing a towing cable to the expander.  
As to the reciprocating hammer, Tjader ‘613 discloses a reciprocating hammer 130 coupled behind an expander 120.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a reciprocating hammer as disclosed by Tjader ‘613, since doing so provides the expected benefit of breaking or splitting a pipe to be replaced.
As to claim 3, Hodgson disclosed wherein the towing cable anchor is optionally removable from an end of the towing cable (i.e. if the anchor 28 needs to be removed, then it is capable of being removed).
As to claim 7, Tjader ‘091 discloses wherein the jointed cutter 102 includes a tapered portion (such as tapered blades 104).

Allowable Subject Matter
Claims 8-13 are allowed.
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive. Applicant argues that Hodgson does not disclose a passageway connected to the lateral opening, wherein the passageway is dimensioned to permit lateral flexure of a towing cable. Hodgson (see figure 2) discloses a lateral insertion opening 27, a passageway 31 connected to the lateral insertion opening, wherein the passageway is dimensioned to permit lateral flexure of a towing cable 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678